IN THE
                        TENTH COURT OF APPEALS

                              No. 10-08-00278-CR

CURTIS RAY GOLDSMITH,
                                                        Appellant
v.

THE STATE OF TEXAS,
                                                        Appellee



                         From the 249th District Court
                            Johnson County, Texas
                            Trial Court No. F37155


                        MEMORANDUM OPINION


      Curtis R. Goldsmith appeals from a plea-bargained judgment of conviction with

ten years’ community supervision for the felony offense of tampering with a

government record. Specifically, Goldsmith appears to be appealing from the trial

court’s subsequent order amending conditions of his community supervision.

      The Clerk of this Court warned Goldsmith that because the trial court noted on

the certification of defendant’s right of appeal that “the defendant has NO right to

appeal because the Court modified the terms and conditions of his probation,” the
Court might dismiss the appeal unless, within 21 days, we received a certification

stating that Goldsmith has a right to appeal or a response was filed showing grounds

for continuing the appeal. See TEX. R. APP. P. 25.2(d); Chavez v. State, 183 S.W.3d 675, 680

(Tex. Crim. App. 2006).

       Goldsmith has not shown grounds to continue the appeal in response to the

Clerk’s warning, and we have not received a certification stating that Goldsmith has a

right to appeal. This appeal is dismissed. See Chavez, 183 S.W.3d at 680; Davis v. State,

205 S.W.3d 606, 607 (Tex. App.—Waco 2006, no pet.).


                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Vance, and
       Justice Reyna
Appeal dismissed
Opinion delivered and filed October 1, 2008
Do not publish
[CR25]




Goldsmith v. State                                                                    Page 2